Citation Nr: 1217987	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-22 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1998 to August 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hypertension; he has blood pressure readings that meet the definition of hypertension; and, he has been prescribed medication for hypertension.  Post service blood pressure readings are as follows:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Mar 06
140/
90
Apr 08
137/
78
Mar 06
155/
106
Jul 08
160/
90
Aug 06
137/
78
Sep 08
160/
79
Aug 06
150/
85
Sep 08
152/
92
Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Aug 06
139/
85
Sep 08
147/
96
Sep 06
138/
90
Oct 08
147/
93
Sep 06
139/
76
Oct 08
145/
95
Sep 06
139/
73
Apr 09
155/
84
Oct 06
132/
73
Apr 09
135/
86
Nov 07
139/
90
Jun 09
145/
82

Concerning the question of in-service disease or injury, the Veteran's service treatment records could not be obtained through official sources.  The RO certified that the records were unavailable and that further efforts to obtain those records would be futile.  Despite the unavailability of service records through official sources, the Veteran has submitted copies of his service treatment records in his possession.  Those service treatment records include the report of examination for service separation, which shows pertinently normal clinical findings, with a blood pressure reading of 110/70; however, the service records also contain undated blood pressure readings of 165/74 and 178/77.  These readings meet the definition of isolated systolic hypertension.  The Veteran reported on his claim form that he was told he had high blood pressure in 2003.  The Veteran is competent to relate information provided to him by medically-trained individuals.  Other blood pressure readings during service are as follows:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Oct 98
135/
65
Jan 01
138
/84
Apr 99
139/
83
Apr 02
110/
62
Jun 99
124/
78
Apr 02
120/
86
Aug 99
145/
82
May 02
120/
72
Aug 99
140/
84
Jun 03
110/
70
Aug 99
122/
60
Undated
139/
73
Sep 99
138/
73
Undated
106/
64
Oct 99
138/
79
Undated
165/
74
Dec 00
145/
60
Undated
178/
77
Jan 01
137/
69
Undated
122/
80

Thus, the Veteran has at least some hypertensive (systolic) blood pressure readings in service, he was told he had high blood pressure in service, and he was diagnosed with hypertension in August 2006, approximately three years after service separation, at which time hypertension medications were prescribed.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed hypertension and the hypertensive blood pressure readings in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

In addition, the Veteran has asserted that his current hypertension is caused by or aggravated (permanently worsened in severity) by his service-connected PTSD.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Given the competent evidence of high blood pressure readings in service and the current diagnosis of hypertension, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current hypertension is causally related to service, is proximately due to or a result of the service-connected PTSD, or was permanently worsened beyond its normal course by the service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of onset of high blood pressure in service.  For the purposes of the examination, the Veteran's service treatment records document several undated blood pressure readings in service that would qualify under VA's definition of isolated systolic hypertension.  Clinical findings at service separation were normal, and the Veteran's blood pressure was recorded as 110/70.  

* The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hypertension is causally or etiologically related to the Veteran's active service.  
* If the response to the first bulleted item above is negative, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hypertension is proximately due to or a result of the service-connected PTSD.
* If the responses to the first and second bulleted items above are negative, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hypertension was permanently worsened beyond the normal course of the disease (aggravated) by the service-connected PTSD.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


